Citation Nr: 0633556	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.

2.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to December 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran performed more than 2,000 parachute jumps 
during his active service.  

3.  In service, the veteran had to have part of his right leg 
amputated below the knee because of a motorcycle accident.  
Service connection is in effect for a right below-the-knee 
amputation, for which he wears a prosthetic device.

4.  The veteran's currently diagnosed bilateral shoulder 
disability has been related to the veteran's parachute 
jumping in service.

5.  The veteran's currently diagnosed low back disability has 
been related to the veteran's parachute jumping in service 
and his service-connected right below-the-knee amputation.


CONCLUSIONS OF LAW

1.  Bilateral shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2006); 
71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 38 C.F.R. 
§ 3.310, effective October 7, 2006). 

2.  Low back disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2006); 71 
Fed. Reg. 52,744 (Sep. 7, 2006) (amending 38 C.F.R. § 3.310, 
effective October 7, 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in May 2003; a rating decision in 
December 2003; and a statement of the case in December 2004.  
The May 2003 letter preceded the initial adjudicative 
decision by the RO on the issue of service connection for a 
right knee disability (that is, the December 2003 rating 
decision), and it set forth substantially all of the required 
elements of VA's duty to notify claimants.  Also, all the 
documents discussed specific evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication in 
December 2003, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  Indeed, the RO 
effectively complied with all of the required elements under 
VA's duty to notify claimants in an February 2005 letter, 
prior to the last adjudication here (a February 2005 
supplemental statement of the case).  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence that 
is necessary for disposition of the claims has been obtained, 
and VA has notified the appellant of any evidence that could 
not be obtained.  In view of the Board's decision today, 
which is fully favorable to the veteran, there is no need for 
additional assistance in obtaining records or evidence 
regarding these claims.  VA has satisfied both the notice and 
duty to assist provisions of the law. The Board now turns to 
the merits of the claims.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Also, service connection may be presumed for certain chronic 
diseases (including arthritis) manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310; 
see also 71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 
38 C.F.R. § 3.310, effective October 7, 2006).  Secondary 
service connection may be warranted where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).
 
In the veteran's service medical records, there is only one 
reference to any of the claimed disabilities.  On an April 
1966 annual flying examination, it was noted that he veteran 
had injured his right shoulder about one and half years 
earlier and that he still had occasional pain and discomfort 
in the shoulder.  However, the examining doctor also stated 
that there was no reference to this injury in the veteran's 
chronological medical records.  Also, physical examination 
found that the right shoulder was functionally and 
anatomically normal.

But the veteran has submitted evidence that he had performed 
more than 2,000 parachute jumps by early 1975, that is, prior 
to his separation from service.  (Indeed, between 1970 and 
1975, he performed 1,000 such jumps.)

Moreover, the record shows that the veteran had to have part 
of his right leg amputated below the knee because of a 
motorcycle accident in 1976.  (Service connection is in 
effect for a right below-the-knee amputation.)

The veteran underwent right shoulder surgery in 1992 for a 
rotator cuff tear, stage III right shoulder impingement, 
right acromioclavicular joint disease, and a chronic long 
head biceps tendon rupture.  In one of the associated 
surgical records, the veteran had described a 32-year history 
of right shoulder pain.  (Notably, this reported history was 
made many years before the veteran filed a claim for service 
connection for any shoulder disability.)

In early 1994, the veteran reported increasing low back pain.  
According to a January 1994 consultation report, the 
veteran's right prosthetic limb (for his service-connected 
right-below-the-knee amputation) was short by one inch.  The 
examiner stated that the short right lower extremity was 
"aggravating spondylolisthesis L4."

Non-VA consultation reports from 2004 indicate that the 
veteran currently is diagnosed with bilateral massive rotator 
cuff tears, left acromioclavicular joint osteoarthritis, and 
bilateral early glenohumeral osteoarthritis.  He is also 
diagnosed with severe degenerative change and joint 
enlargement of the lumbar spine, significant subluxation, 
fairly severe spinal canal stenosis, compression of 
irritation of the nerves, and resulting back and leg pain.  

The Board is mindful that many years elapsed between the 
veteran's separation from service and the first documented 
report of low back problems, of right shoulder problems, and 
particularly of left shoulder problems.  However, based on 
recently submitted evidence, the Board concludes that these 
disabilities are related to the veteran's active service and 
to a service-connected disability.

In July 2004, a non-VA orthopedic surgeon specifically 
attributed the veteran's bilateral shoulder problems to his 
extensive history of parachute jumps in service.  Also, in 
letters from August and September 2004, a non-VA neurological 
surgeon concluded that there is a relationship between the 
veteran's parachuting and his current low back condition, 
although the specific degree of contribution was difficult to 
measure.  

Moreover, as noted above, there already was evidence in VA 
records from early 1994 that the prosthesis used for the 
veteran's service-connected right below-the-knee amputation 
was aggravating a lumbar spine condition (L4 
spondylolisthesis) at that time.  Given these probative 
medical opinions from an orthopedic surgeon and a 
neurological surgeon, as well as the documented VA evidence, 
the Board concludes that service connection is warranted for 
the veteran's bilateral shoulder disabilities and for a low 
back disability.


ORDER

1.  Service connection for residuals of bilateral shoulder 
trauma is granted.

2.  Service connection for residuals of low back trauma is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


